      Case 1:19-cv-10984-PAE-BCM Document 1 Filed 11/27/19 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
___________________________________x
ABETH HASHIMI,
                       Plaintiff,                     Case No.______________

-v-
                                                      COMPLAINT
DIVAN, INC. and
NEW ROSEBUD ASSOCIATES LLC,

                  Defendants.
_____________________________________x

       Plaintiff, Abeth Hashimi, by his undersigned counsel, hereby files this Complaint and

sues, Divan, Inc., and New Rosebud Associates LLC, for injunctive relief pursuant to the

Americans with Disabilities Act, 42 U.S.C. § 12181, et seq., (hereinafter the “A.D.A”) and the

ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (hereinafter the “ADAAG”).

                                         JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C., §§1331

 and 1343 for Plaintiff’s claims arising under 42 U.S.C. § 12181. et seq., based upon

 Defendant’s violations of Title III of the ADA (see also, 28 U.S.C. §§ 2201 and 2202).

       2.      Plaintiff, Abeth Hashimi, currently resides in Flushing, New York, and is sui

juris. He is a qualified individual with disabilities under the ADA law. Abeth suffers from

central nuclear myopathy. Central Nuclear Myopathy is a congenital neuromuscular disorder. It

is characterized as a defect in the cell structure of voluntary muscles. As a result, Abeth is bound

to ambulate in a wheelchair. He has visited the property, which forms the basis of this lawsuit

and plan to return to the property to avail himself of the goods and services offered to the public

at the property, and to determine whether the property has been made ADA compliant. His
                                                                                                      1
      Case 1:19-cv-10984-PAE-BCM Document 1 Filed 11/27/19 Page 2 of 12




access to the facility and/or full and equal enjoyment of the goods, services, facilities, privileges,

advantages, and/or accommodations offered therein was denied and/or limited because of these

disabilities, and will be denied and/or limited in the future unless and until Defendant is

compelled to remove the physical barriers to access and ADA violations which exist at the

facility, including but not limited, to those set forth in the Complaint.

       3.      Defendant, New Rosebud Associates LLC, is a limited liability company and

 transacts business in the State of New York and within this judicial district. Defendant is the

 owner, of the real property, which is the subject of this action located on or about at 212 E 34th

 St, New York, NY 10016 (hereinafter the “Facility”)

       4.      Defendant, Divan, Inc., is an incorporated company and transacts business in the

 State of New York and within this judicial district. Defendant is the lessee and operator of the

 premises known as Galata, located on or about 212 E 34th St, New York, NY 10016

 (hereinafter the “Facility”)

               5.      The Defendants’ Facility is a public accommodation and service

 establishment, and although required by law to do so, it is not in compliance with the ADA and

 ADAAG.

       6.      In this instance, Plaintiff visited the Facility and encountered barriers to access at

 the Facility, engaged barriers, suffered legal harm and injury, and will continue to suffer legal

 harm and injury as a result of the illegal barriers to access as set forth herein.

       7.      Plaintiff has suffered and continues to suffer direct and indirect injury as a result

 of the ADA violations that exist at the Facility.



                                                                                                        2
     Case 1:19-cv-10984-PAE-BCM Document 1 Filed 11/27/19 Page 3 of 12




      8.      All events giving rise to this lawsuit occurred in the State of New York. Venue is

proper in this Court as the premises are located in the Southern District.

                          FACTUAL ALLEGATIONS AND CLAIM

      9.      Plaintiff has attempted to access the facility, but could not do so without severe

hardship, because of his disabilities, and the physical barriers to access and ADA violations that

exist at the Facility, which restrict and/or limit his access to the goods and services offered at

the Facility. The ADA violations are more specifically set forth in this Complaint.

      10.     Plaintiff intends to visit the Facility again in the near future in order to utilize all

of the goods and services offered therein but will be unable to do so because of the physical

barriers to access, dangerous conditions and ADA violations that exist at the facility that restrict

and/or limit his access to the facility, including those barriers conditions and ADA violations

more specifically set forth in this Complaint.

      11.     Defendants have discriminated against Plaintiff and others with disabilities by

denying access to, and full and equal enjoyment of the goods and services of the facility, as

prohibited by 42 U.S.C., § 12182, et.seq., and by failing to remove architectural barriers as

required by 42 U.S.C., § 12182(b)(2)(A)(iv), and will continue to discriminate against Plaintiff

and others with disabilities unless and until Defendants are compelled to remove all physical

barriers that exist at the facility, including those specifically set forth herein, and make the

facility accessible to and usable by persons with disabilities, including Plaintiff.

      12.     Defendants have discriminated against Plaintiff by failing to comply with the

above requirements. A specific, although not exclusive, list of unlawful physical barriers,

dangerous conditions and ADA violations, which preclude and/or limit Plaintiff’s ability to

                                                                                                         3
       Case 1:19-cv-10984-PAE-BCM Document 1 Filed 11/27/19 Page 4 of 12




access the Facility and full and equal enjoyment of the goods, services offered at the Facility

include:

  I.   INACCESSIBLE ENTRANCE. ACCESSIBLE ROUTE TO ESTABLISHMENT NOT
       PROVIDED AS REQUIRED. ACCESSIBLE MEANS OF EGRESS NOT PROVIDED
       AS REQUIRED. EXISTING STEP AT ENTRANCE ACTS AS A BARRIER TO
       ACCESSIBILITY. REQUIRED RAMP NOT PROVIDED FOR STEP AT ENTRANCE.
       a. ADAAG 206 Accessible Routes ADAAG 206.1 General. Accessible routes shall be
          provided in accordance with 206 and shall comply with Chapter 4. ADAAG 206.2
          Where Required. Accessible routes shall be provided where required by 206.2.
          ADAAG 206.2.1 Site Arrival Points. At least one accessible route shall be provided
          within the site from accessible parking spaces and accessible passenger loading
          zones; public streets and sidewalks; and public transportation stops to the accessible
          building or facility entrance they serve. ADAAG 206.4 Entrances. Entrances shall be
          provided in accordance with 206.4. Entrance doors, doorways, and gates shall comply
          with 404 and shall be on an accessible route complying with 402. ADAAG 206.4.1
          Public Entrances. In addition to entrances required by 206.4.2 through 206.4.9, at
          least 60 percent of all public entrances shall comply with 404. ADAAG 207
          Accessible Means of Egress ADAAG 207.1 General. Means of egress shall comply
          with section 1003.2.13 of the International Building Code (2000 edition and 2001
          Supplement) or section 1007 of the International Building Code (2003 edition)
          (incorporated by reference, “Referenced Standards” in Chapter 1). ADAAG 403
          Walking Surfaces ADAAG 403.4 Changes in Level. Changes in level shall comply
          with 303 ADAAG 303.4 Ramps. Changes in level greater than 1⁄2 inch high shall be
          ramped, and shall comply with 405 or 406.
 II.   REQUIRED MINIMUM MANEUVERING CLEARANCE NOT PROVIDED AT
       ENTRANCE DOOR. NON-COMPLIANT CHANGE IN FLOOR LEVEL WITHIN
       REQUIRED MANEUVERING CLEARANCE AT ENTRANCE DOOR.
       a. ADAAG 404.2.4 Maneuvering Clearances. Minimum maneuvering clearances at
          doors and gates shall comply with 404.2.4. Maneuvering clearances shall extend the
          full width of the doorway and the required latch side or hinge side clearance.
          ADAAG 404.2.4.4 Floor or Ground Surface. Floor or ground surface within required
          maneuvering clearances shall comply with 302. Changes in level are not permitted.
III.   INACCESSIBLE DINING TABLES. REQUIRED MINIMUM KNEE AND TOE
       CLEARANCE NOT PROVIDED AT DINING TABLES. A MINIMUM
       PERCENTAGE OF EXISTING DINING TABLES REQUIRED TO BE ACCESSIBLE
       NOT PROVIDED.

                                                                                                  4
      Case 1:19-cv-10984-PAE-BCM Document 1 Filed 11/27/19 Page 5 of 12




      a. ADAAG 226 Dining Surfaces and Work Surfaces ADAAG 226.1 General. Where
         dining surfaces are provided for the consumption of food or drink, at least 5 percent
         of the seating spaces and standing spaces at the dining surfaces shall comply with
         902. ADAAG 902 Dining Surfaces and Work Surfaces ADAAG 902.1 General.
         Dining surfaces and work surfaces shall comply with 902.2 and 902.3. ADAAG
         902.2 Clear Floor or Ground Space. A clear floor space complying with 305
         positioned for a forward approach shall be provided. Knee and toe clearance
         complying with 306 shall be provided. ADAAG 306.2 Toe Clearance. ADAAG
         306.2.3 Minimum Required Depth. Where toe clearance is required at an element as
         part of a clear floor space, the toe clearance shall extend 17 inches (430 mm)
         minimum under the element. ADAAG 306.2.5 Width. Toe clearance shall be 30
         inches (760 mm) wide minimum. ADAAG 306.3 Knee Clearance. ADAAG 306.3.3
         Minimum Required Depth. Where knee clearance is required under an element as part
         of a clear floor space, the knee clearance shall be 11 inches deep minimum at 9 inches
         above the ground, and 8 inches deep minimum at 27 inches (685 mm) above the
         finish floor or ground. ADAAG 306.3.5 Width. Knee clearance shall be 30 inches
         (760 mm) wide minimum.
IV.   COMPLIANT SIGNAGE IDENTIFYING THE RESTROOM NOT PROVIDED AS
      REQUIRED.
      a. ADAAG 216 Signs ADAAG 216.1 General. Signs shall be provided in accordance
         with 216 and shall comply with 703. ADAAG 216.2 Designations. Interior and
         exterior signs identifying permanent rooms and spaces shall comply with 703.1,
         703.2, and 703.5. Where pictograms are provided as designations of permanent
         interior rooms and spaces, the pictograms shall comply with 703.6 and shall have text
         descriptors complying with 703.2 and 703.5. Advisory 216.2 Designations. Section
         216.2 applies to signs that provide designations, labels, or names for interior rooms or
         spaces where the sign is not likely to change over time. Examples include interior
         signs labeling restrooms, room and floor numbers or letters, and room names. Tactile
         text descriptors are required for pictograms that are provided to label or identify a
         permanent room or space. Pictograms that provide information about a room or space,
         such as “no smoking,” occupant logos, and the International Symbol of Accessibility,
         are not required to have text descriptors. ADAAG 703.1 General. Signs shall comply
         with 703. Where both visual and tactile characters are required, either one sign with
         both visual and tactile characters, or two separate signs, one with visual, and one with
         tactile characters, shall be provided. ADAAG 703.4.1 Height Above Finish Floor or
         Ground. Tactile characters on signs shall be located 48 inches (1220 mm) minimum
         above the finish floor or ground surface, measured from the baseline of the lowest
         tactile character and 60 inches (1525mm) maximum above the finish floor or ground

                                                                                               5
      Case 1:19-cv-10984-PAE-BCM Document 1 Filed 11/27/19 Page 6 of 12




         surface, measured from the baseline of the highest tactile character. ADAAG 703.4.2
         Location. Where a tactile sign is provided at a door, the sign shall be located
         alongside the door at the latch side. Where a tactile sign is provided at double doors
         with one active leaf, the sign shall be located on the inactive leaf. Where a tactile sign
         is provided at double doors with two active leafs, the sign shall be located to the right
         of the right hand door. Where there is no wall space at the latch side of a single door
         or at the right side of double doors, signs shall be located on the nearest adjacent wall.
         Signs containing tactile characters shall be located so that a clear floor space of 18
         inches (455 mm) minimum by 18 inches (455 mm) minimum, centered on the tactile
         characters, is provided beyond the arc of any door swing between the closed position
         and 45 degree open position.
V.    INACCESSIBLE LAVATORY IN RESTROOM. REQUIRED MINIMUM KNEE AND
      TOE CLEARANCE NOT PROVIDED AT LAVATORY IN RESTROOM.
      a. ADAAG 606 Lavatories and Sinks ADAAG 606.2 Clear Floor Space. A clear floor
         space complying with 305, positioned for a forward approach, and knee and toe
         clearance complying with 306 shall be provided. ADAAG 306.2 Toe Clearance.
         ADAAG 306.2.3 Minimum Required Depth. Where toe clearance is required at an
         element as part of a clear floor space, the toe clearance shall extend 17 inches (430
         mm) minimum under the element. ADAAG 306.2.5 Width. Toe clearance shall be 30
         inches (760 mm) wide minimum. ADAAG 306.3 Knee Clearance. ADAAG 306.3.3
         Minimum Required Depth. Where knee clearance is required under an element as part
         of a clear floor space, the knee clearance shall be 11 inches deep minimum at 9 inches
         above the ground, and 8 inches deep minimum at 27 inches (685 mm) above the
         finish floor or ground. ADAAG 306.3.5 Width. Knee clearance shall be 30 inches
         (760 mm) wide minimum.
VI.   INACCESSIBLE PAPER TOWEL DISPENSER IN RESTROOM. NON COMPLIANT
      MOUNTED HEIGHT OF PAPER TOWEL DISPENSER IN RESTROOM EXCEEDS
      MAXIMUM HEIGHT ALLOWANCE.
      a. ADAAG Advisory 606.1 General. If soap and towel dispensers are provided, they
         must be located within the reach ranges specified in 308. ADAAG 308.2 Forward
         Reach. ADAAG 308.2.1 Unobstructed. Where a forward reach is unobstructed, the
         high forward reach shall be 48 inches maximum and the low forward reach shall be
         15 inches minimum above the finish floor or ground. ADAAG 308.2.2 Obstructed
         High Reach. Where a high forward reach is over an obstruction, the clear floor space
         shall extend beneath the element for a distance not less than the required reach depth
         over the obstruction. The high forward reach shall be 48 inches maximum where the
         reach depth is 20 inches maximum. Where the reach depth exceeds 20 inches, the
         high forward reach shall be 44 inches maximum and the reach depth shall be 25

                                                                                                 6
        Case 1:19-cv-10984-PAE-BCM Document 1 Filed 11/27/19 Page 7 of 12




           inches maximum. ADAAG 308.3 Side Reach. ADAAG 308.3.1 Unobstructed. Where
           a clear floor or ground space allows a parallel approach to an element and the side
           reach is unobstructed, the high side reach shall be 48 inches maximum and the low
           side reach shall be 15 inches minimum above the finish floor or ground. ADAAG
           308.3.2 Obstructed High Reach. Where a clear floor or ground space allows a parallel
           approach to an element and the high side reach is over an obstruction, the height of
           the obstruction shall be 34 inches maximum and the depth of the obstruction shall be
           24 inches maximum. The high side reach shall be 48 inches maximum for a reach
           depth of 10 inches maximum. Where the reach depth exceeds 10 inches, the high side
           reach shall be 46 inches maximum for a reach depth of 24 inches maximum.
VII.    INACCESSIBLE MIRROR IN RESTROOM. NON COMPLIANT MOUNTED
        HEIGHT OF MIRROR IN RESTROOM EXCEEDS MAXIMUM HEIGHT
        ALLOWANCE.
        a. ADAAG 603.3 Mirrors. Mirrors located above lavatories or countertops shall be
           installed with the bottom edge of the reflecting surface 40 inches (1015 mm)
           maximum above the finish floor or ground. Mirrors not located above lavatories or
           countertops shall be installed with the bottom edge of the reflecting surface 35 inches
           (890 mm) maximum above the finish floor or ground.
VIII.   INACCESSIBLE HAND SANITIZER IN RESTROOM. NON COMPLIANT
        MOUNTED HEIGHT OF HAND SANITIZERT IN RESTROOM EXCEEDS
        MAXIMUM HEIGHT ALLOWANCE.
        a. ADAAG 309 Operable Parts ADAAG 309.1 General. Operable parts shall comply
           with 309. ADAAG 309.3 Height. Operable parts shall be placed within one or more
           of the reach ranges specified in 308. ADAAG 308.2 Forward Reach. ADAAG
           308.2.1 Unobstructed. Where a forward reach is unobstructed, the high forward reach
           shall be 48 inches maximum and the low forward reach shall be 15 inches minimum
           above the finish floor or ground. ADAAG 308.2.2 Obstructed High Reach. Where a
           high forward reach is over an obstruction, the clear floor space shall extend beneath
           the element for a distance not less than the required reach depth over the obstruction.
           The high forward reach shall be 48 inches maximum where the reach depth is 20
           inches maximum. Where the reach depth exceeds 20 inches, the high forward reach
           shall be 44 inches maximum and the reach depth shall be 25 inches maximum.
           ADAAG 308.3 Side Reach. ADAAG 308.3.1 Unobstructed. Where a clear floor or
           ground space allows a parallel approach to an element and the side reach is
           unobstructed, the high side reach shall be 48 inches maximum and the low side reach
           shall be 15 inches minimum above the finish floor or ground. ADAAG 308.3.2
           Obstructed High Reach. Where a clear floor or ground space allows a parallel
           approach to an element and the high side reach is over an obstruction, the height of

                                                                                                 7
      Case 1:19-cv-10984-PAE-BCM Document 1 Filed 11/27/19 Page 8 of 12




         the obstruction shall be 34 inches maximum and the depth of the obstruction shall be
         24 inches maximum. The high side reach shall be 48 inches maximum for a reach
         depth of 10 inches maximum. Where the reach depth exceeds 10 inches, the high side
         reach shall be 46 inches maximum for a reach depth of 24 inches maximum.
IX.   NON-COMPLIANT EXISTING GRAB BAR AT REAR WALL OF WATER CLOSET
      IN RESTROOM DOES NOT MEET MINIMUM SIZE REQUIREMENT.
      a. ADAAG 604.5.2 Rear Wall. The rear wall grab bar shall be 36 inches (915 mm) long
         minimum and extend from the centerline of the water closet 12 inches (305 mm)
         minimum on one side and 24 inches (610 mm) minimum on the other side.
X.    NON-COMPLIANT EXISTING GRAB BAR AT SIDE WALL OF WATER CLOSET
      IN RESTROOM DOES NOT MEET MINIMUM SIZE REQUIREMENT.
      a. ADAAG 604.5.1 Side Wall. The side wall grab bar shall be 42 inches (1065 mm)
         long minimum, located 12 inches (305 mm) maximum from the rear wall and
         extending 54 inches (1370 mm) minimum from the rear wall.
XI.   THE FIRST OF FOUR COAT HOOKS IN RESTROOM IS INACCESSIBLE. NON-
      COMPLIANT HEIGHT OF THE FIRST OF FOUR COAT HOOKS IN RESTROOM
      EXCEEDS MAXIMUM HEIGHT ALLOWANCE.
      a. ADAAG 604.8.3 Coat Hooks and Shelves. Coat hooks shall be located within one of
         the reach ranges specified in 308. ADAAG 308.2 Forward Reach. ADAAG 308.2.1
         Unobstructed. Where a forward reach is unobstructed, the high forward reach shall be
         48 inches maximum and the low forward reach shall be 15 inches minimum above the
         finish floor or ground. ADAAG 308.2.2 Obstructed High Reach. Where a high
         forward reach is over an obstruction, the clear floor space shall extend beneath the
         element for a distance not less than the required reach depth over the obstruction. The
         high forward reach shall be 48 inches maximum where the reach depth is 20 inches
         maximum. Where the reach depth exceeds 20 inches, the high forward reach shall be
         44 inches maximum and the reach depth shall be 25 inches maximum. ADAAG 308.3
         Side Reach. ADAAG 308.3.1 Unobstructed. Where a clear floor or ground space
         allows a parallel approach to an element and the side reach is unobstructed, the high
         side reach shall be 48 inches maximum and the low side reach shall be 15 inches
         minimum above the finish floor or ground. ADAAG 308.3.2 Obstructed High Reach.
         Where a clear floor or ground space allows a parallel approach to an element and the
         high side reach is over an obstruction, the height of the obstruction shall be 34 inches
         maximum and the depth of the obstruction shall be 24 inches maximum. The high
         side reach shall be 48 inches maximum for a reach depth of 10 inches maximum.
         Where the reach depth exceeds 10 inches, the high side reach shall be 46 inches
         maximum for a reach depth of 24 inches maximum.


                                                                                               8
        Case 1:19-cv-10984-PAE-BCM Document 1 Filed 11/27/19 Page 9 of 12




XII.    THE SECOND OF FOUR COAT HOOKS IN RESTROOM IS INACCESSIBLE. NON-
        COMPLIANT HEIGHT OF THE SECOND OF FOUR COAT HOOKS IN RESTROOM
        EXCEEDS MAXIMUM HEIGHT ALLOWANCE.
        a. ADAAG 604.8.3 Coat Hooks and Shelves. Coat hooks shall be located within one of
           the reach ranges specified in 308. ADAAG 308.2 Forward Reach. ADAAG 308.2.1
           Unobstructed. Where a forward reach is unobstructed, the high forward reach shall be
           48 inches maximum and the low forward reach shall be 15 inches minimum above the
           finish floor or ground. ADAAG 308.2.2 Obstructed High Reach. Where a high
           forward reach is over an obstruction, the clear floor space shall extend beneath the
           element for a distance not less than the required reach depth over the obstruction. The
           high forward reach shall be 48 inches maximum where the reach depth is 20 inches
           maximum. Where the reach depth exceeds 20 inches, the high forward reach shall be
           44 inches maximum and the reach depth shall be 25 inches maximum. ADAAG 308.3
           Side Reach. ADAAG 308.3.1 Unobstructed. Where a clear floor or ground space
           allows a parallel approach to an element and the side reach is unobstructed, the high
           side reach shall be 48 inches maximum and the low side reach shall be 15 inches
           minimum above the finish floor or ground. ADAAG 308.3.2 Obstructed High Reach.
           Where a clear floor or ground space allows a parallel approach to an element and the
           high side reach is over an obstruction, the height of the obstruction shall be 34 inches
           maximum and the depth of the obstruction shall be 24 inches maximum. The high
           side reach shall be 48 inches maximum for a reach depth of 10 inches maximum.
           Where the reach depth exceeds 10 inches, the high side reach shall be 46 inches
           maximum for a reach depth of 24 inches maximum.
XIII.   THE THIRD OF FOUR COAT HOOKS IN RESTROOM IS INACCESSIBLE. NON-
        COMPLIANT HEIGHT OF THE THIRD OF FOUR COAT HOOKS IN RESTROOM
        EXCEEDS MAXIMUM HEIGHT ALLOWANCE.
        a. ADAAG 604.8.3 Coat Hooks and Shelves. Coat hooks shall be located within one of
           the reach ranges specified in 308. ADAAG 308.2 Forward Reach. ADAAG 308.2.1
           Unobstructed. Where a forward reach is unobstructed, the high forward reach shall be
           48 inches maximum and the low forward reach shall be 15 inches minimum above the
           finish floor or ground. ADAAG 308.2.2 Obstructed High Reach. Where a high
           forward reach is over an obstruction, the clear floor space shall extend beneath the
           element for a distance not less than the required reach depth over the obstruction. The
           high forward reach shall be 48 inches maximum where the reach depth is 20 inches
           maximum. Where the reach depth exceeds 20 inches, the high forward reach shall be
           44 inches maximum and the reach depth shall be 25 inches maximum. ADAAG 308.3
           Side Reach. ADAAG 308.3.1 Unobstructed. Where a clear floor or ground space
           allows a parallel approach to an element and the side reach is unobstructed, the high

                                                                                                 9
       Case 1:19-cv-10984-PAE-BCM Document 1 Filed 11/27/19 Page 10 of 12




            side reach shall be 48 inches maximum and the low side reach shall be 15 inches
            minimum above the finish floor or ground. ADAAG 308.3.2 Obstructed High Reach.
            Where a clear floor or ground space allows a parallel approach to an element and the
            high side reach is over an obstruction, the height of the obstruction shall be 34 inches
            maximum and the depth of the obstruction shall be 24 inches maximum. The high
            side reach shall be 48 inches maximum for a reach depth of 10 inches maximum.
            Where the reach depth exceeds 10 inches, the high side reach shall be 46 inches
            maximum for a reach depth of 24 inches maximum.
XIV.     THE FOURTH OF FOUR COAT HOOKS IN RESTROOM IS INACCESSIBLE. NON-
         COMPLIANT HEIGHT OF THE FOURTH OF FOUR COAT HOOKS IN RESTROOM
         EXCEEDS MAXIMUM HEIGHT ALLOWANCE.
         a. ADAAG 604.8.3 Coat Hooks and Shelves. Coat hooks shall be located within one of
            the reach ranges specified in 308. ADAAG 308.2 Forward Reach. ADAAG 308.2.1
            Unobstructed. Where a forward reach is unobstructed, the high forward reach shall be
            48 inches maximum and the low forward reach shall be 15 inches minimum above the
            finish floor or ground. ADAAG 308.2.2 Obstructed High Reach. Where a high
            forward reach is over an obstruction, the clear floor space shall extend beneath the
            element for a distance not less than the required reach depth over the obstruction. The
            high forward reach shall be 48 inches maximum where the reach depth is 20 inches
            maximum. Where the reach depth exceeds 20 inches, the high forward reach shall be
            44 inches maximum and the reach depth shall be 25 inches maximum. ADAAG 308.3
            Side Reach. ADAAG 308.3.1 Unobstructed. Where a clear floor or ground space
            allows a parallel approach to an element and the side reach is unobstructed, the high
            side reach shall be 48 inches maximum and the low side reach shall be 15 inches
            minimum above the finish floor or ground. ADAAG 308.3.2 Obstructed High Reach.
            Where a clear floor or ground space allows a parallel approach to an element and the
            high side reach is over an obstruction, the height of the obstruction shall be 34 inches
            maximum and the depth of the obstruction shall be 24 inches maximum. The high
            side reach shall be 48 inches maximum for a reach depth of 10 inches maximum.
            Where the reach depth exceeds 10 inches, the high side reach shall be 46 inches
            maximum for a reach depth of 24 inches maximum.

         13.    The above listing is not to be considered all-inclusive of the barriers, which exist

 at the Facility. Plaintiff requires an inspection of the facility, in order to determine all of the

 ADA violations.



                                                                                                       10
      Case 1:19-cv-10984-PAE-BCM Document 1 Filed 11/27/19 Page 11 of 12




        14.   The removal of the physical barriers, dangerous conditions and ADA violations set

forth herein is readily achievable and can be accomplished and carried out without much

difficulty or expense. 42 U.S.C. § 12182(B)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R, §

36.304.

        15.   Plaintiff is without adequate remedy at law and is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until

Defendants are required to remove the physical barriers, dangerous conditions and ADA

violations that exist at the facility, including those set forth herein.

        16.   The Plaintiff has been obligated to retain undersigned counsel for the filing and

prosecution of this action. The Plaintiff is entitled to have his reasonable attorney’s fees, costs

and expenses paid by the Defendants, pursuant to 42 U.S.C., §§ 12205 and 12217.

        17.   Pursuant to 42 U.S.C. §12188(a), this Court is provided with authority to grant

injunctive relief to Plaintiff, including an order to alter the subject facility to make it readily

accessible to and useable by individuals with disabilities to the extent required by the ADA, and

closing the subject facility until the requisite modifications are completed.

        WHEREFORE, Plaintiff respectfully requests that the Court issue a permanent

injunction enjoining Defendants from continuing is discriminatory practices, ordering

Defendants to remove the physical barriers to access and alter the subject facility to make it

readily accessible to and useable by individuals with disabilities to the extent required by the

ADA, closing the subject facility until the barriers are removed and requisite alterations are

completed, and awarding Plaintiff his reasonable attorney’s fees, expert fees, costs and litigation

expenses incurred in this action.

                                                                                                      11
Case 1:19-cv-10984-PAE-BCM Document 1 Filed 11/27/19 Page 12 of 12




                                   Respectfully submitted,
                                   s/Maria Costanza Barducci
                                   Maria Costanza Barducci, Esq.
                                   BARDUCCI LAW FIRM
                                   Attorneys for Plaintiff
                                   5 West 19th Street, 10th Floor
                                   New York, New York 10011
                                   Bar No.: 5070487
                                   Telephone: 212-433-2554
                                   Email: mc@barduccilaw.com




                                                                     12
